IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAVID J. DEAN III,                         :   No. 44 WAL 2022
                                           :
                     Petitioner            :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
LAWRENCE COUNTY BOARD OF                   :
ASSESSMENT APPEALS, CITY OF NEW            :
CASTLE AND NEW CASTLE AREA                 :
SCHOOL DISTRICT,                           :
                                           :
                     Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.